JAMES WEATHERS and PEACHES WEATHERS, his wife, Appellants,
v.
BUDGET RENT A CAR SYSTEM, INC. and DILSHAD KHAN, Appellees.
No. 4D08-390.
District Court of Appeal of Florida, Fourth District.
May 13, 2009.
Marjorie Gadarian Graham of Marjorie Gadarian Graham, P.A., Palm Beach gardens, and Lorenzo Williams and Paul P. McMahon of Gary, William, Finney, Lewis, Watson & Sperando, P.L., Stuart, for appellants.
Jennifer S. Carroll and David Noel of the Law Offices of Jennifer S. Carroll, P.A., Palm Beach Gardens, and Michael P. Rudd of Michael Rudd & Associates, Miami, for appellees.
PER CURIAM.
Affirmed.
TAYLOR and MAY, JJ. and GARCIA-WOOD, MARINA, Associate Judge, concur.
Not final until disposition of timely filed motion for rehearing.